EXAMINER'S COMMENT 



                                         Information Disclosure Statement

            The information disclosure statements (IDS) submitted on 12/8/2020 has been considered by the Examiner and made of record in the application file.



                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1 and 3-20 are allowed.
             Claim 1 is allowed because the closest prior art, Rasanen et al. (U.S. PG-Publication #2019/0045409), Rasanen  et al. (U.S. PG-Publication #2018/0332524),  Kovvali et al. (U.S. PG-Publication #2015/0124622), Onishi et al. (U.S. PG-Publication #2018/0139691), Frydman et al. (U.S. PG-Publication #2017/0118311), Ljung et al. (U.S. PG-Publication #2019/0042318), and Kurasugi et al. (U.S. PG-Publication # 2018/0249317), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “at the network., storing the vehicle traffic flow statistics in a mobile edge computing server;
              at the mobile edge computing server, distributing at least one access point within the corresponding service area based on the vehicle traffic flow statistics; and
              at the mobile edge computing server, selecting the at least one access point within the corresponding service areas to define at least one mobile edge computing area within the corresponding service area;
              wherein at least one of the access points is distributed within a corresponding one of the mobile edge computing areas,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claims 11 and 15 include similar limitations as claim 1 and as a result are allowable for similar reasons as claim 1.




                                         Response to Arguments

            Applicant’s arguments filed on 1/7/2021 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
April 7, 2021